Proceeding instituted pursuant to section 1077-c of the Civil Practice Act by the holder of the junior interest in a mortgage upon real estate, past due as to principal, to procure an order directing the payment of surplus income of the mortgaged premises toward the reduction of such past due principal of the mortgage, and for other relief. Order denying petitioner’s application affirmed, with ten dollars costs and disbursements. Although the water rates paid for the year should have been allowed to the extent of one-half thereof only, this circumstance is immaterial, since the proper allowance of other items resulted in a showing of no surplus income for the relevant period. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.